105 F.3d 650
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Albert W. WHITE, Jr., Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Albert W. WHITE, Jr., Defendant-Appellant.
Nos. 96-7074, 96-7076.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Jan. 6, 1997.

Appeals from the United States District Court for the District of South Carolina, at Florence.  William B. Traxler, Jr., District Judge.  (CR-83-316, CA-96-1140, CR-84-22, CA-96-1141)
Albert W. White, Jr., Appellant Pro Se.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying his Federal Rule of Civil Procedure 59 motion for reconsideration and his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.   We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny a certificate of appealability and dismiss the appeals on the reasoning of the district court.  United States v. White, Nos.  CR83-316;  CR-84-22;  CA-96-1140;  CA-96-1141 (D.S.C. May 24, 1996;  June 17, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED